Filed 12/18/13 P. v. Espinoza CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H039554
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1240134)

         v.

ZEFERINO ESPINOZA, JR.,

         Defendant and Appellant.



         Defendant Zeferino Espinoza, Jr. pleaded no contest to failure to appear while
released on bail. (Pen. Code, § 1320.5.)1 We appointed counsel to represent defendant in
this court. Appointed counsel filed an opening brief stating the case and the facts, but
raising no specific issues on appeal. We notified defendant of his right to submit written
argument in his own behalf within 30 days, and we then granted a 90-day extension at his
request. That period has elapsed, and we have received no written argument from
defendant.




         1
             All statutory references are to the Penal Code.
       We have reviewed the entire record under People v. Wende (1979) 25 Cal.3d 436
(Wende). (See also People v. Kelly (2006) 40 Cal.4th 106 (Kelly).) We conclude there is
no arguable issue on appeal, and we will therefore affirm.
                       I. FACTUAL AND PROCEDURAL BACKGROUND
       On April 25, 2012, defendant failed to appear for trial in Case No. CC954850. A
felony complaint charged defendant with failure to appear while released on bail.
(§ 1320.5.) On January 31, 2013, defendant pleaded no contest to the charge. The record
shows defendant was advised of and waived his rights, including his right to a
preliminary hearing, and he was advised of the consequences of his plea.
       On April 2, 2013, the trial court, in accord with the parties’ agreement, sentenced
defendant to 90 days in county jail. The court suspended imposition of the sentence and
granted a 90-day term of probation to terminate upon the completion of the county jail
sentence. The court also imposed fines and fees, and ordered defendant to submit a DNA
sample under section 296.
                                       II. DISCUSSION
       We reviewed the entire record under Wende, supra, 25 Cal.3d 436. We find
defendant was adequately advised of his rights and the consequences of his plea.
Defendant freely, knowingly, and intelligently waived his rights and entered his plea. No
sentencing error appears. We conclude there is no arguable issue on appeal. (See also
Kelly, supra, 40 Cal.4th at p. 124.)




                                             2
                                 III.    DISPOSITION
     The judgment is affirmed.



                                        _________________________
                                              MÁRQUEZ, J.


We concur:




____________________________________
BAMATTRE-MANOUKIAN, ACTING P.J.




_________________________
GROVER, J.




                                          3